

	

		III

		109th CONGRESS

		1st Session

		S. RES. 322

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2005

			Mr. Biden (for himself,

			 Mr. McCain, and Mr. Obama) submitted the following resolution; which

			 was considered and agreed to

		

		RESOLUTION

		Expressing the sense of the Senate on the

		  trial, sentencing, and imprisonment of Mikhail Khodorkovsky and Platon

		  Lebedev.

	

	

		Whereas the United States supports the development of

			 democracy, civil society, and the rule of law in the Russian Federation;

		Whereas the rule of law and the guarantee of equal justice

			 under the law are fundamental attributes of democratic societies;

		Whereas the trial, sentencing, and imprisonment of Mikhail

			 Khodorkovsky and Platon Lebedev have raised troubling questions about the

			 impartiality and integrity of the judicial system in Russia;

		Whereas the Department of State 2004 Country Report on

			 Human Rights Practices in Russia stated that the arrest of Mr. Khodorkovsky was

			 widely believed to have been prompted, at least in part, by the

			 considerable financial support he provided to opposition groups;

		Whereas Secretary of State Condoleezza Rice has remarked

			 that the arrest of Mr. Khodorkovsky and the dismantling of his company have

			 raised significant concerns about the independence of the

			 judiciary in Russia;

		Whereas the independent non-governmental organization

			 Freedom House has asserted that the conviction of Mr. Khodorkovsky

			 underscores the serious erosion of the rule of law and growing

			 intolerance for political dissent in Russia;

		Whereas upon concluding an investigation of the facts

			 surrounding the case of Mr. Khodorkovsky and Mr. Lebedev, the Human Rights

			 Committee of the Parliamentary Assembly of the Council of Europe determined

			 that the two men were arbitrarily singled out by the Russia

			 authorities, violating the principle of equality before the law;

		Whereas in May 2005, a Moscow court sentenced Mr.

			 Khodorkovsky to serve 9 years in prison;

		Whereas Article 73 of the Russian Criminal Penitentiary

			 Code stipulates that except under extraordinary circumstances, prisoners serve

			 their terms of deprivation of liberty on the territory of subjects of the

			 Russian Federation where they reside or were convicted;

		Whereas on or about October 16, 2005, Mr. Khodorkovsky was

			 sent to prison camp YG 14/10 in the Chita Region of Siberia;

		Whereas on or about October 16, 2005, Mr. Lebedev was sent

			 to penal camp number 98/3 in the arctic region of Yamal-Nenets;

		Whereas the transfer of Mr. Khodorkovsky and Mr. Lebedev

			 constitutes an apparent violation of Russia law and hearkens back to the worst

			 practices and excesses of the Soviet era;

		Whereas a broad coalition of human rights advocates and

			 intellectuals in Russia have appealed to Vladimir Lukin, the Human Rights

			 Commissioner of the Russian Federation, to investigate and rectify any abuse of

			 Russia law associated with the transfer of Mr. Khodorkovsky and Mr. Lebedev;

			 and

		Whereas the selective disregard for the rule of law by

			 officials of the Russian Federation further undermines the standing and status

			 of the Russian Federation among the democratic nations of the world: Now,

			 therefore, be it

		

	

		That it is the sense of the Senate

			 that—

			(1)the criminal

			 justice system in Russia has not accorded Mikhail Khodorkovsky and Platon

			 Lebedev fair, transparent, and impartial treatment under the laws of the

			 Russian Federation;

			(2)the standing and

			 status of the Russian Federation among the democratic nations of the world

			 would be greatly enhanced if the authorities of the Russian Federation were to

			 take the necessary actions to dispel widespread concerns that—

				(A)the criminal

			 cases against Mr. Khodorkovsky, Mr. Lebedev, and their associates are

			 politically motivated;

				(B)the transfer of

			 Mr. Khodorkovsky and Mr. Lebedev to prison camps thousands of kilometers from

			 their homes and families represents a violation of the norms and practices of

			 Russia law; and

				(C)in cases dealing

			 with perceived political threats to the authorities, the judiciary of Russia is

			 an instrument of the Kremlin and such judiciary is not truly independent;

			 and

				(3)notwithstanding

			 any other disposition of the cases of Mr. Khodorkovsky and Mr. Lebedev, and

			 without prejudice to further disposition of same, Mr. Khodorkovsky and Mr.

			 Lebedev should be transferred to penal facilities with locations that are

			 consonant with the norms and general practices of Russia law.

			

